Citation Nr: 1542520	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  12-17 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for service-connected chronic lesion of the left palm.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1975 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently service connected for a chronic lesion of the left palm.  He also has current diagnoses of trigger finger of the left index finger and tenosynitis of the left index finger.  The existing medical evidence is not clear as to whether his trigger finger condition is a residual manifestation of his diagnosed scar disability or a completely separate disability.  

Here, the Board notes, that the Veteran, as evidenced by statements made to his physician, believes that these conditions are one in the same, in regards to his current disability rating.  See Veteran's Jackson VAMC treatment medical record dated July 28, 2014.

For clarification purposes, the Veteran's most recent VA examination describes the location of the Veteran's scar as at the "palmar fold between the base of the thumb and the first digit of the left hand. "  See Veteran's April 2014 VA examination.  (emphasis added).  Similarly, VA treatment records describe his scar as "a small spot on his left palm at the distal palmar crease, along the index and metacarpal ray."  See Jackson VAMC treatment medical records dated September 2012 through September 2014.  (emphasis added).  Significantly, the Veteran's treatment medical records only indicate that the Veteran has sought treatment for one scar on his left hand.

Importantly, the Veteran's treatment medical records describe his scar and trigger finger disabilities as stemming from the proximate or same location.  In February 2013, after diagnosing the Veteran with "left index finger hypersensitive scar and possible neuroma" and "left index finger trigger digit" his VA physician characterizes both of the disabilities as happening at "a very near anatomic location."  See February 11, 2013 treatment medical records.  (emphasis added).  The physician also stated that the anatomic location of these conditions "muddles them a little bit."  Id.  (emphasis added).  However, at the conclusion of the examination the physician specifically states that the Veteran's finger trigger digit and the hypersensitive scar with possible neuroma disabilities were "two separate issues."  (emphasis added).  

Comparatively, in September 2013, this same VA physician appears to relate the Veteran's in-service wire injury and related service connected scar to his trigger finger.  The physician notes that after the wire injury to the Veteran's hand "it never did well [and from] time to time, the patient developed some symptoms of trigger of the left index finger."  See Veteran's treatment medical records dated September 16, 2013.  In order to treat the condition, the physician recommended surgery to remove the scar and look into the A-1 pulley.  The Veteran refused to have surgery.  As an alternative, he was given "protective working gloves to protect the scar of the palm."  (emphasis added).  At the conclusion of the examination, the Veteran was given one diagnosis of "painful scar and trigger, left index finger."  This treatment record appears to show that the trigger finger condition might not be completely separate from the Veteran's scar disability; which contradicts the physician's previous statements.

Finally, in September 2014, this physician noted that the Veteran had index finger sensitivity and touchiness at the A-1 pulley which might be due to "scar tissue."  See September 2013 Jackson VAMC treatment medical records.  (emphasis added).

The Board therefore finds that, the treatment medical records are not clear as to whether the trigger finger condition is wholly separate from the scar or a residual manifestation.

Additionally, the Veteran's most recent VA examination in March 2013 was for skin disease only and does not adequately address the contradicting treatment medical records.  The Board therefore finds that a new VA examination must be conducted to determine the relationship between the Veteran's service-connected scar disability and the Veteran's diagnosed trigger finger of the left index finger.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination in order to evaluate the nature and extent of all impairment due to the service-connected chronic lesion of the left palm.  The Veteran's claims file should be made available for review by the examiner. The examiner should review the claims folder and this fact should be noted in the accompanying medical report. 

The examiner should provide an opinion on whether the Veteran's (a) trigger finger of the left index finger disability, (b) neuroma of the left index finger, and/or hypersensitivity of the left index finger are manifestations of the lesion of the left palm.  If they are separate and distinct disabilities that unrelated to the lesion, such should be specifically stated.  In providing this opinion, address the February 2013, September 2013, and September 2014 that provide conflicting evidence as to whether or not the diagnosed trigger finger condition is a residual manifestation of the Veteran's service-connected chronic lesion of the left palm.

The examiner should also reexamine the Veteran's left palm scar.  The examiner should describe the scar.  The examiner should state the size of the scar (in inches or centimeters); whether the scar is deep (associated with underlying soft tissue) or superficial; is linear or nonlinear; causes limitation of function of the part affected; is unstable (there is frequent loss of covering over the skin of the scar); or is painful on examination.  The examiner should specifically report all disabling effects of the scar including limitation of motion, weakness and decreased grip strength.  The examiner should evaluate the severity of all manifestations of the scar, if any.  In evaluating the severity of any neurological or other manifestations of the scar, the examiner should specifically note whether these manifestations, are mild, moderate or severe. 

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  

2. After the above actions have been completed, readjudicate the Veteran's claim. If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

